Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claim 30 is new.
Claims 2-4 have been cancelled. 
Claims 1 and 5-30 are pending.
Claims 19-29 are withdrawn.
Claims 1, 5-18 and 30 are under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 10/26/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 6, 9 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianolio et al. (Bioconjugate Chem. 2005;16:1512-1518).  Applicant’s amendment has overcome this rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-18 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belinka et al. (US 20040228831) and Kohane et al. (WO 9851290) and Bello et al. (US 5505958) and Bapat et al. (US 20140364595).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    559
    773
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1 and 10, Belinka et al. teach polymeric drug conjugates (Abstract; claim 1) with a hydrophilic polymer backbone (claim 25) with one or more biological active agents covalently conjugated via a linker to the polymer backbone (claims 2 and 3) where the linker is cleaved by hydrolysis (claim 19), hence a hydrolysable linker, and the drug comprises an anesthetic and a corticoid (claim 47). Since the purpose of the anesthetic is to induce effective local nerve blockade, then the polymeric drug conjugate of Belinka et al. naturally has prolonged duration of local anesthesia with reduced toxicity relative to the unconjugated anesthetic agent following administration to a subject at a site in need thereof. Where the claimed and prior art In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	With regard to instant claims 6-8, Belinka et al. teach that the polymer backbone further comprises PEG of about 2000 MW which is about 2000 Da.
	With regard to instant claim 14, Belinka et al. teach a pharmaceutical composition comprising the polymer-drug conjugate and a physiological acceptable carrier suitable for injection or topical methods of administration (claims 63-64).
	With regard to instant claims 1 and 11-13, Kohane et al. teach local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids, such as the TRPV 1 agonist capsaicin (page 10, lines 10-32), and glucocorticoids (claim 1) where the glucocorticoid is selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, mometasone, and pharmaceutically acceptable salts and mixtures thereof (claim 8). Kohane et al. teach that: 
obtained for periods as long as a few days.” (page 2, lines 28-31).
	With regard to instant claims 1 and 9, Kohane et al. teach a controlled release formulation (claim 11) in a polymeric carrier (claim 12) that provides nerve block over a period of time of weeks to months (claim 14) which would be following administration in vivo.
	With regard to instant claims 17 and 18, Kohane et al. teach using a unit dosage of between 7-2800 micrograms of tetrodotoxin (page 17, lines 1-6) which would provide nerve block over a period of time of weeks to months (claim 14) as well as 2-5 day blockades (page 16, II Applications). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 15, 16 and 30, Bello et al. teach for transdermal drug delivery, hence topically delivered drugs such as benzocaine, lidocaine and bupivicaine (column 3, lines 3-10), to combine the local anesthetic with a penetration enhancer (claims 11 and 12) such as PEG200 (column 3, lines 55-65). 
	With regard to instant claim 5, Bapat et al. teach drug-linker-carrier systems:

    PNG
    media_image2.png
    180
    844
    media_image2.png
    Greyscale



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Belinka et al.  is that Belinka et al. do not expressly teach an amount of anesthetic agent between 0.1-200 µg wherein the anesthetic agent is a vanilloid receptor subtype I (TRPVI) agonist or a site one sodium channel blocker (SISCB) wherein the SISCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof. This deficiency in Belinka et al.  is cured by the teachings of Kohane et al.. 
2. The difference between the instant application and Belinka et al.  is that Belinka et al. do not expressly teach wherein the conjugate further comprises one or more covalently-bound glucocorticoids wherein the glucocorticoids are selected from the group consisting of selected from the group consisting of dexamethasone, cortisone, 
3. The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach adding PEG200 as an excipient. This deficiency in Belinka et al. is cured by the teachings of Bello et al. 
4. The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach poly(glycerol sebacate) or hydrophobic polymers in the backbone. This deficiency in Belinka et al. is cured by the teachings of Bapat et al. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
 wherein the SISCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof, as suggested by Kohane et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach the genus of anesthetics but is silent on species of anesthetics and their amounts. The ordinary artisan would look to Kohane et al. and find local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids (claim 1) such as the TRPV 1 agonist capsaicin (page 10, lines 10-32) and that certain anesthetics employed in a unit dosage of between 7-2800 micrograms (page 17, lines 1-6) which would provide nerve block over a period of time of weeks to months (claim 14). 7-2800 micrograms overlaps the instantly claimed range of 0.1-200 micrograms. MPEP In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since the amount overlaps that which is instantly claimed in claim 17, then the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic conjugate of Belinka et al. where the conjugate further comprises one or more covalently-bound glucocorticoids wherein the glucocorticoids are selected from the group consisting of selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, and mometasone, and pharmaceutically acceptable salts and mixtures thereof, as suggested by Kohane et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. already suggest adding corticoids in combination with the anesthetic agent and Kohane et al. further teach the desirable selection of dexamethasone which not only assists in avoiding inflammation due to the polymer but also increases the period of nerve blockade. Accordingly, the ordinary artisan is motivated to covalently conjugate the glucocorticoid dexamethasone to the polymer 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. with PEG200 as an excipient, as suggested by Bello et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach that the formulation is suitable for topical methods of administration and Bello et al. teach that when administering topical anesthetics then the artisan combines the anesthetic with a penetration enhancer such as PEG200 which ostensibly enhances penetration of the anesthetic through the skin. Accordingly, the ordinary artisan is motivated to enhance the penetration of the anesthetic through the skin and would select any one of the named penetration enhancers including PEG200 with a reasonable expectation of success. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. with poly(glycerol sebacate) or hydrophobic polymers in the backbone, as suggested by Bapat et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach that the polymer segment can be PEG or a copolymer thereof (claim 24) and Bapat et al. render functionally equivalent PEG and poly(glycerol KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Accordingly, the ordinary artisan would select poly(glycerol sebacate) or any of the other hydrophobic polymers taught by Bapat et al. for use as the carrier polymer in Belinka et al. with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant first summarizes the invention and then the applied art. Applicant asserts that the cited references and the “art in general” does not provide an expectation of success to achieve the claimed subject matter. Respectfully, the Examiner cannot agree. The “art in general” is replete with examples of conjugating the 
Applicant asserts that: “SlSCBs are potent local anesthetic agents, as well as extremely toxic in low doses and very hydrophilic.” The Examiner can agree that the ordinary artisan in this art understands the properties of SISCBs. 
Applicant asserts that he results could not have been expected from the combined references because Belinka provides is using an enzymatically cleavable In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
The Examiner is not relying on Kohane for teaching conjugation nor for the addition of epinephrine.
 The Examiner is relying on Kohane, Bello and Bapat as characterized by the Examiner and not as by Applicant. 


    PNG
    media_image3.png
    490
    1412
    media_image3.png
    Greyscale

Applicant alleges impermissible hindsight analysis and asserts that Belinka does not lead one of ordinary skill in the art to select anesthetic, let alone SlSCB because of an extensive list of biologically active agents that may be delivered from [0061]. There are only around 50 active agents named which is not such an exhaustive list at all ([0061; claim 47).  Applicant asserts that Belinka guides the artisan to specifically anti-cancer drugs and not look to Kohane for an anesthetic. Respectfully, the Examiner cannot agree because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989). See also MPEP 2123 (I):   PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Belinka name anesthetics. The Examiner has provided art which teaches the claimed anesthetics. Nothing has been presented by Applicant that the anesthetics of secondary references 
Applicant suggests that Kohane teaches away from the claimed subject matter where: “the skilled person would not discard the additional agent and completely change the mechanism of release by conjugating the SlSCBs on a polymer. Doing so would not only change Kohane's principle of operation, it would also amount to extra work for no apparent reason.” Respectfully, the Examiner cannot agree because the rejection is not making that modification upon Kohane. 
Applicant asserts that: “Belinka purposely avoids a hydrolysable linker and uses an enzymatically cleavable linker to attach the active to a co-polymer, because Belinka believes that drug release depending on hydrolytic cleavage cannot provide site specific drug release.” That is incorrect. As pointed out above, Belinka specifically teaches hydrolytic cleavage, and thus has contemplated that embodiment, and the instant claims also do not exclude linkers susceptible to enzymatic hydrolysis either. In fact, no structure for the linker that conjugate the anesthetic to the polymer backbone is claimed at all.  
Applicant takes issue with the Examiner’s position that the polymeric drug conjugate of Belinka naturally has prolonged duration of local anesthesia with reduce toxicity relative to the unconjugated anesthetic agent following administration. To the ordinary artisan, this is common sense because the anesthetic agent is conjugated to the polymer and not free to act upon its target and only becomes free dependent upon cleavage of the bond which conjugates the anesthetic to the polymer backbone thus providing sustained/controlled release of the anesthetic over time. This premise applies 
Perhaps amendment to more clearly define the polymer backbone and coupling agent, which appears to require a dicarboxylic acid and a triol (Table 3; page 63 of the instant specification), would lift the instantly claimed subject matter to be free of the art. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613